UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6918


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES EDDIE PALMER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Arenda L. Wright Allen,
District Judge. (2:93-cr-00090-AWA-2)


Submitted:   January 6, 2017                 Decided:   February 3, 2017


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry Dennis Harmon, Jr., Norfolk, Virginia, for Appellant.
Andrew Curtis Bosse, Darryl James Mitchell, Randy Carl Stoker,
Assistant United States Attorneys, V. Kathleen Dougherty, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James      Eddie    Palmer    appeals      the    district      court’s       order

denying his motion nunc pro tunc to adjust his sentence pursuant

to   U.S.     Sentencing      Guidelines       Manual       § 5G1.3(b).        We    have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                             United

States v. Palmer, No. 2:93-cr-00090-AWA-2 (E.D. Va. June 28,

2016).      We    deny    the    motion    for   appointment        of     counsel    and

dispense      with     oral     argument    because         the    facts    and     legal

contentions      are     adequately   presented        in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2